Title: French Loan Certificate, [16 September 1779]
From: Franklin, Benjamin
To: 


[September 16, 1779]
N° 2. Pour 250,000 livres.
Nous Benjamin Franklin Ministre Plenipotentiaire des ETATS-UNIS de l’Amerique Septentrionale, en vertu du pouvoir dont nous sommes revetus par le CONGRES desdits Etats, promettons en son nom et solidairement pour lesdits Treize ETATSUNIS, faire payer & rembourser au Tresor royal de sa Majesté tres chretienne le premier Janvier mil sept cent quatre-vingt huit au domicile de M. Grand, Banquier a Paris, la somme de deux cent cinquante mille livres, argent de France, avec les interets a raison de cinq pour cent, l’an, valeur reçu comptant, a Paris, ce 16 Septembre 1779
B Franklin
